PER CURIAM.
This cause is distinguished from Elliott v. Toeppner, 187 U. S. 327, 23 Sup. Ct. 133, 47 L. Ed. 200, where the jury found upon issues of fact which the act provides might be sent to them. Here the court decided issues which could not under the act be sent to the jury. The proper course wo.uld have been to dispose of the jury trial by drawing a juror (or otherwise) and then to decide the motion; but we think that the disposition made of the cause was substantially equivalent. The only question reviewable here by appeal is whether or not the'bankrupt was engaged principally in mercantile pursuits. Motion denied.